DETAILED ACTION
This is a first office action in response to application no. 15/734,156 filed on December 1st 2020 in which claims 16-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN et al. (US Patent Application Publication no. 2018/0288446).

Regarding claims 16 and 19, AN discloses a method and apparatus, comprising a video encoder for encoding picture data of a video (See Abstract), wherein the video encoder is configured to encode 

As per claims 28, AN further discloses a non-transitory computer readable medium having stored thereon encoded bistream to perform the above method as noted in AN’s Abtract, paragraphs [0011] and [0034], where the non-transitory medium is disclosed in paragraphs [0041], and [0044].

As per claim 17, 20, 23, and 26, most of the limitations of these claims have been noted in the above rejection of claims 16, 19 and 25.  In addition, AN further discloses wherein when the parameter representative of the use of a separate coding tree for luma and chroma blocks is equal to 1, the luma and chroma blocks use independent coding trees (See AN [0011], and [0032] “In FIG. 6, the luma coding quadtree (610) includes split_luma_cu_flag (620). In step 630, whether split_luma_cu_flag is equal to 1 is tested”; n FIG. 7, the chroma coding quadtree (710) includes split_chroma_cu_flag (720). In step 730, whether split_chroma_cu_flag is equal to 1 is tested. If the result is “yes”, it implies that the current chroma intermediate unit is split into four smaller chroma units.)

As per claims 22 and 25, AN discloses a method and apparatus, comprising a video decoder for decoding picture data of a video (See AN’s Fig. 12) , wherein the video encoder is configured to obtain parameters from high level syntax elements of an encoded picture data, and decode picture data for at least one block in a picture based on at least one parameter representative of the use of a separate coding tree for luma and chroma blocks of the picture data (See AN Fig. 12, and paragraphs [0041] and [0034]).



As per claims 29 and 30, AN further discloses a non-transitory computer readable medium having stored thereon program code instructions executable by a processor to perform the above method of claims 19 and 25, as noted in AN’s Abtract, paragraphs [0011] and [0034], where the non-transitory medium is disclosed in paragraphs [0041], and [0044].

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hsiang (US Patent Application Publication no. 2018/0278958) teaches transform coding of video data.
Hsiang (US Patent Application Publication no. 2021/0037237) teaches video processing methods and apparatuses for processing video data coded in large size coding.
Liwt al. (US Patent Application Publication no. 2018/0020241) teaches signaling of quantization information in non-quadtree-only partitioned video coding.
Hannuksela (US Patent Application Publication no. 2015/0195577) teaches parameter set coding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424